Case: 14-3139   Document: 10     Page: 1   Filed: 08/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JOHN G. BAUMGARTEN,
                      Petitioner,

                            v.

            DEPARTMENT OF THE ARMY,
                    Respondent.
               ______________________

                       2014-3139
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-315I-12-0176-I-1.
                 ______________________

 Before O’MALLEY, WALLACH, and HUGHES, Circuit Judges.
 PER CURIAM.
                        ORDER
     John G. Baumgarten responds to this court’s order di-
 recting him to show cause why this petition should not be
 dismissed as untimely. The Department of the Army also
 responds.
      On February 28, 2014, the Merit Systems Protection
 Board dismissed the underlying petition for review as
 untimely. This court received his petition for review on
 May 12, 2014, which was 73 days after the Board issued
 its final order.
Case: 14-3139         Document: 10   Page: 2     Filed: 08/25/2014



 2                                         BAUMGARTEN    v. ARMY



     The time for filing a petition for review from a Board
 decision or order is governed by 5 U.S.C. § 7703(b)(1),
 which provides in relevant part that “any petition for
 review shall be filed within 60 days after the Board issues
 notice of the final order or decision of the Board.” 5
 U.S.C. § 7703(b)(1)(A). In order to be timely, a petition for
 review must be received by the court within the filing
 deadline. Pinat v. Office of Pers. Mgmt., 931 F.2d 1544,
 1546 (Fed. Cir. 1991) (petition is filed when received by
 this court); see also Fed. R. App. P. 25(a)(2)(A). This filing
 period is “statutory, mandatory, [and] jurisdictional.”
 Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed. Cir.
 1984).
     Because Baumgarten’s petition concerning the
 Board’s final order was recevied after the statutory dead-
 line for filing a petition, we must dismiss the petition.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The petition is dismissed.
       (2) All pending motions are denied as moot.
       (3) Each side shall bear its own costs.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s26